Citation Nr: 0113726	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-20 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than June 28, 1995, 
for the grant of service connection for lichen simplex 
chronicus.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for lichen 
simplex chronicus and assigned a 30 percent evaluation, 
effective from June 28, 1995.


FINDINGS OF FACT

1.  The veteran was separated from active military service on 
May 18, 1970.

2.  The veteran first filed a claim for service connection 
for lichen simplex chronicus on June 28, 1995.


CONCLUSION OF LAW

An effective date earlier than June 28, 1995, for the grant 
of service connection for lichen simplex chronicus, is not 
warranted.  38 U.S.C.A. §§ 1110, 5101, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an earlier 
effective date for the grant of service connection for lichen 
simplex chronicus dating back to his separation from military 
service.  Specifically, he argues that, because service 
medical records showed complaints and/or treatment for a skin 
rash as early as March 1966 and that post-service he 
continued to have similar skin problems, he should not be 
penalized for failing to file a claim until the 1990's. 

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that:

[t]he effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.  Otherwise, the effective date 
will be the date of receipt of the claim, 
or the date entitlement arose, whichever 
is later.  Id.  

See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
The date of claim is the date of receipt.  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Id; also see Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) (the provisions of 
38 U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  "'Application' is not defined in 
the statute.  However, in the regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.'").

Where evidence requested in connection with an original 
claim, a claim for an increase, or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned, and benefits may not be paid earlier 
than the date of filing of a new claim.  38 C.F.R. 
§ 3.158(a).

The veteran separated from military service on May 18, 1970.  
On May 20, 1970, he filed with the San Diego, California, RO 
a VA Form 21-526, Application for Compensation or Pension, 
along with a copy of his DD 214.  The May 1970 application 
was signed by the veteran and dated May 20, 1970.  Under the 
heading "Nature of Sickness . . ." (Box 18) the veteran 
typed bilateral hearing loss and nervous condition.  No claim 
was made for a skin disorder.

The Board notes that the post-May 1970 record is otherwise 
silent as to a skin disorder until June 28, 1995.  
Specifically, following the May 1970 claim, the record shows 
the RO's adjudication of the veteran's claims for service 
connection.  See RO decisions dated in August and December 
1970-service connection granted for bilateral hearing loss 
and anxiety neurosis in December 1970.  The record also 
contains correspondence between the veteran and the RO in 
connection with the veteran appearing for a VA examination 
(see letter from the veteran received in November 1973) as 
well as correspondence between the veteran and the RO in 
connection with a lost compensation cheek (see letter from 
the veteran received in June 1991).  Lastly, the record 
contains the results of VA examinations held in November 1970 
and March 1975.  Interestingly, at the November 1970 VA 
examination, the veteran neither complained of a skin 
disorder and examination of the skin was negative.  Indeed, 
the first mention of record of any skin disorder was not 
until many years later.  On June 28, 1995, the veteran filed 
with the Washington, DC, RO a letter in which he asked for 
service connection for "Jungle Rot."  An April 1995 letter 
from Dr. A.C. Penbroke, FRCP, dermatologist, with a drug 
prescription, accompanied the veteran's letter.  

The salient point to be made, as to the veteran's claim for 
an effective date, is that no claim was filed until June 28, 
1995.  38 C.F.R. § 3.151, 3.155.  The June 1995 application 
was not received within one year after the veteran's 
separation from military service.  38 C.F.R. § 3.400(b)(2).  
Therefore, the veteran's claim must be denied unless the 
record contains an earlier informal claim.  38 C.F.R. 
§ 3.155.  

In this case, however, there are no assertions or any 
evidence of any such earlier claim.  As indicated above, 
following military service, the veteran filed the May 1970 
application, but as noted above, this application was for 
hearing loss and a psychiatric disorder only.  Moreover, 
while the veteran underwent post-service VA examinations in 
November 1970 and March 1975, these examinations were 
negative for complaints or diagnosis of a skin disorder.  In 
addition, the veteran neither alleges nor does the record 
include post-service treatment for a skin disorder at a VA 
medical center (VAMC).  In fact, the record shows that the 
veteran, since shortly after his separation from military 
service, had lived in Europe.  Similarly, the record does not 
show and the veteran does not claim that the veteran, his 
representative, or anyone else authorized to act on the 
veteran's behalf filed a claim for lichen simplex chronicus 
or any other skin disorder at some time prior to June 1995.  
In fact, in written statements to VA the veteran acknowledged 
that, while he had a chronic skin problem since his service 
in the Republic of Vietnam, he did not file a claim until the 
1990's.  He acknowledged that he did not file an earlier 
claim because, at first, he though it would go away and, 
later, he did not want to seem to be complaining.  The Board 
is sympathetic to the veteran's assertions.  However, as the 
record in this case clearly is devoid of any communication 
that can be construed as a claim for service connection for 
lichen simplex chronicus prior to June 1995, there simply is 
no legal basis for assignment of an effective earlier than 
the date of claim, which, in this case, is June 28, 1995.  
Hence, the claim must be denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Although the RO has not considered the claim in light of the 
new law, a remand for this purpose is unnecessary.  The 
veteran was notified in the statement of the case of the 
governing laws and regulations affecting the establishment of 
effective dates.  These provisions address the key issue in 
this case, which is the appropriate effective date for the 
grant of service connection for lichen simplex chronicus.  
Moreover, and most significantly, as noted above, there is no 
indication in the record that there is evidence that could be 
secured that would alter in the least the record upon which 
this appeal turns.  Thus, under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

The appeal is denied.


REMAND

The Board notes that, in December 1999, the veteran filed a 
notice of disagreement (NOD) with the RO's February 1999 
decision that granted service connection and assigned a 30 
percent evaluation for lichen simplex chronicus, evaluated it 
as 30 percent disabling, effective from June 28, 1995.  As 
that correspondence expressed the veteran's desire to review 
both the rating assigned the veteran's service connected 
lichen simplex chronicus and the effective date of the grant 
of service connection, the Board construes the statement as 
an NOD as to both issues.  See Gallegos v. Gober, 
14 Vet. App. 50 (2000) (any expression of a desire for review 
suffices as a NOD).  In February 2000, the RO granted a 
higher (50 percent) evaluation for lichen simplex chronicus, 
effective from August 11, 1999.  In April 2000, the RO issued 
a statement of the case addressing the earlier effective date 
issue that is the subject of the above Board decision.  
However, a statement of the case addressing the issues of 
entitlement to a an initial evaluation in excess of 30 
percent for service connected lichen simplex chronicus for 
the period June 28, 1995, to August 11, 1999, and entitlement 
to an evaluation in excess of 50 percent for service 
connected lichen simplex chronicus from August 11, 1999, has 
not been issued by the RO.  See 38 C.F.R. §§ 19.29, 19.30 
(2000); AB v. Brown, 6 Vet. App. 35 (1993) (the RO and the 
Board are required to construe an appeal for a higher 
evaluation as an appeal for the maximum benefit allowable by 
law or regulation and thus to consider all potentially 
applicable disability ratings); Fenderson v. West, 
12 Vet. App. 119 (1999) (where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim).  Since the Court has indicated that 
referral to the RO of an issue with which the veteran 
disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
these issues are hereby REMANDED to the RO for the following 
actions:

1.  After considering whether any 
additional development and/or 
notification action, pursuant to the 
Veterans Claims Assistance Act of 2000, 
is warranted, the RO should issue a 
statement of the case addressing the 
issues of entitlement to an initial 
evaluation in excess of 30 percent for 
assigned for service-connected lichen 
simplex chronicus for the period June 28, 
1995, to August 11, 1999, and entitlement 
to an evaluation in excess of 50 percent 
for service connected lichen simplex 
chronicus from August 11, 1999.  A VA 
Form 9 (Appeal to the Board of Veterans' 
Appeals) should be furnished to the 
veteran to facilitate the filing of a 
substantive appeal, and the time limit 
for doing so should clearly be stated.

2.  The veteran is hereby advised that, 
if, and only if, he files a timely 
substantive appeal with respect to either 
or both of the issues noted above will 
the issue(s) be returned for review by 
the Board.

The purpose of this REMAND is to afford due process;  and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992)..

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


